            Case 7:19-cv-00217-DC Document 50 Filed 01/28/20 Page 1 of 7



                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                  MIDLAND DIVISION
Richard Logan

vs.                                                 Case No.: 7:19-cv-00217-DC
ProPetro Holding Corp., et al.


                        MOTION FOR ADMISSION PRO HAC VICE

TO THE HONORABLE JUDGE OF SAID COURT:

       Comes now Daniel L. Berger                                           applicant herein, and

moves this Court to grant admission to the United States District Court for the Western District of

Texas pro hac vice to represent See Attachment A                                  in this case, and

would respectfully show the Court as follows:


               Applicant is an attorney and a member of the law firm (or practices under the name of)
                Grant & Eisenhofer P.A.                                 with offices at:
               Mailing address: 485 Lexington Ave.

               City, State, Zip Code: New York, N.Y. 1QQ17

               Telephone: 646-722-8500                      Facsimile: 646-722-8501


                Since   1/29/80                                Applicant has been and presently is a
               member of and in good standing with the Bar of the State of New York

               Applicant's bar license number is 1656321 _____________________


       3.      Applicant has been admitted to practice before the following courts:

               Court:                                       Admission date:
                See Attachment B
     Case 7:19-cv-00217-DC Document 50 Filed 01/28/20 Page 2 of 7



4.      Applicant is presently a member in good standing of the bars of the courts listed above,

        except as provided below (list any court named in the preceding paragraph before which

        Applicant is no longer admitted to practice);
        Circuit Court of Appeals for the 5th Cir. (inactive).




               have         have not previously applied to Appear Pro Hac Vice in this district

        court in Case[s]:
                . l;98-cv-0550               on the 1st     davof                             1999

                . 5;95-cv-1180               on the 8th     dav of T^ebruary             ■>
                                                                                              1996

                . 5;95-cv-1249               on the 8th     day of February              9
                                                                                              1996

        Applicant has never been subject to grievance proceedings or involuntary removal

        proceedings while a member of the bar of any state or federal court, except as

        provided;
        See Attachment C




7.      Applicant has not been charged, arrested, or convicted of a criminal offense or offenses,

        except as provided below (omit minor traffic offenses);
        N/A




8.      Applicant has read and is familiar with the Local Rules of the Western District of Texas

        and will comply with the standards of practice set out therein.
               Case 7:19-cv-00217-DC Document 50 Filed 01/28/20 Page 3 of 7



          9.      Applicant will file an Application for Admission to Practice before the United States

                  District Court for the Western District of Texas, if so requested; or Applicant has

                  co-counsel in this case who is admitted to practice before the United States District

                  Court for the Western District of Texas.
                  Co-counsel: Gerald T. Drought____________________________________________

                  Mailing address- ^^^rtin & Drought, P.C., BoA Plaza, 300 Convent St.-25th Floor

                  City, State, Zip Code; San Antonio, TX 78205-3789__________________________

                  Telephone: 210-227-7591


          Should the Court grant applicant's motion, Applicant shall tender the amount of $100.00 pro hac

vice fee in compliance with Local Court Rule AT-l(f)(2) [checks made payable to: Clerk, U.S. District

Court].

          Wherefore, Applicant prays that this Court enter an order permitting the admission of

    Daniel L. Berger_________________ Western District of Texas pro hac vice for this case only.


                                                        Respectfully submitted,

                                                         Daniel L. Berger
                                                         fl5rinted naimo of ApplieSM]




                                       CERTIFICATE OF SERVICE

          I hereby certify that I have served a true and correct copy of this motion upon each attorney of
                                                           28th day of
record and the original upon the Clerk of Couii on this the____                                   ^ 2020 ^


                                                         Daniel L. Berger
      Case 7:19-cv-00217-DC Document 50 Filed 01/28/20 Page 4 of 7




                                   ATTACHMENT A

        Lead Plaintiff is Nykredit Portef0lje Administration A/S (“Nylcredit”), Oklahoma
Firefighters Pension and Retirement System, Oklahoma Law Enforcement Retirement System,
Oklahoma Police Pension and Retirement System, and Oklahoma City Employee Retirement
System (together, the “Institutional Investors”).
 Case 7:19-cv-00217-DC Document 50 Filed 01/28/20 Page 5 of 7




                                ATTACHMENT B

                      ADDITIONAL BAR INFORMATION

   COURT OF ADMISSION                          YEAR ADMITTED
  Southern District of New York                       1980
   Eastern District of New York                       1992
Court of Appeals for the 1st Circuit                 2013
Court of Appeals for the 2nd Circuit                  1983
Court of Appeals for the 3rd Circuit                 2000
Court of Appeals for the 5th Circuit             1989 (inactive)
Court of Appeals for the 6th Circuit                  1999
Court of Appeals for the 7th Circuit                 2001
Court of Appeals for the 9th Circuit                  1991
        Case 7:19-cv-00217-DC Document 50 Filed 01/28/20 Page 6 of 7



                                         ATTACHMENT C



        On October 6, 2008,1 received a Private and Confidential Letter Reprimand from the
Departmental Disciplinary Committee of the Supreme Court of the State of New York, Appellate
Division, First Judicial Department, I was found to have violated Local Civil Rule 83,53,3(a)(1)
of the United States District Court for the Northern District of Illinois (the “Court”), which
provides that a lawyer shall not make a statement of material fact or law to a tribunal which the
lawyer knows or reasonably should laiow is false, I (and others) had represented a class of
women employees of the Ford Motor Company asserting claims of discrimination under Title
VII of the Civil Rights Act in an action brought in the Northern District of Illinois (Warnell, et
al V. Ford Motor Company). In 2000, in connection with a class-wide settlement of that action,
my firm and co-counsel applied to the Court for an award of attorneys’ fees to be paid from the
settlement fund that was created as part of the settlement; however, we did not then inform the
Court in connection with the settlement and fee application that we had contingent fee retainer
agreements with our individual clients (who were the class representatives) and that we intended
to collect additional attorneys’ fees under those retainers from the recovery that those clients
would receive in the settlement. The Referee appointed hy the Disciplinary Committee to hear
the matter determined that my failure to so inform the District Court rendered our fee application
misleading. She recommended that I receive a sanction of a “Private Reprimand Without
Refeival to the Court” (i,e., the Appellate Division, First Department); the Hearing Panel of the
Disciplinary Committee confirmed the findings of the Referee and her recommendation a for
sanction,

         Separate charges that had been brought against me by the Disciplinary Committee
stemming from this conduct for violations of other Local Civil Rules of the Northern District of
Illinois, specifically that a lawyer shall not engage in conduct involving dishonesty, fraud, deceit,
or misrepresentation [Local Rule 83,58,4(a)(4)], and that a lawyer shall not engage in conduct
that is prejudicial to the administration of justice [Local Civil Rule 83.58,4 (a)(5) were not
sustained by the Referee, or the Hearing Panel of the Disciplinary Committee.

        Other than this, I have never been disbarred, suspended from practice, reprimanded, or
the subject of any type of sanction pertaining to my conduct or fitness to practice law in any
court, agency, department, bureau or commission of any state or the United States,
          Case 7:19-cv-00217-DC Document 50 Filed 01/28/20 Page 7 of 7



                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                 MIDLAND DWISION

Richard Logan

vs.                                                Case No.: 7:19-cv-00217-DC
ProPetro Holding Corp., et al.



                                             ORDER

       BE IT REMEMBERED on this day, there was presented to the Court the Motion for

Admission Pro Hac Vice filed by Da-i^iel L. Berger__________________________ ^ counsel for

See Attachment A_________________________ ^                Court, having reviewed the motion, enters

the following order;

       IT IS ORDERED that the Motion for Admission Pro Hac Vice is GRANTED, and

Daniel L. Berger_________________ appear on behalf pf See Attachment A___________________

in the above case.

       IT IS FURTHER ORDERED that Daniel L. Berger                                       _, if he/she

has not already done so, shall immediately tender the amount of $100.00, made payable to; Clerk, U.S.

District Court, in compliance with Local Court Rule AT-l(f)(2).

        SIGNED this the              day of January                           .,20. 20




                                                   UNITED STATES DISTRICT JUDGE
